Whitfield, J.
In an action under common counts for goods sold and delivered and a plea of never was indebted, there was a verdict and a judgment for the defendant, and the plaintiff took writ of error.
There is a conflict in the testimony as to the amount of the goods ordered, the plaintiff contending that the order amounted to $617.13 for shirts, while the defendant insists that the amount was about $300.00. The evidence shows that the goods were received at the defendant’s *12store and some of them were placed on the shelves by mistake and without authority; but when the excessive shipment was discovered, all the goods were promptly returned. The evidence does not show an acceptance of the goods by the defendant, or any act of the defendant inconsistent with the ownership of the plaintiff. The conflict in the testimony as to the amount of the order was settled by the jury. As the evidence is not such as to justify this court in disturbing the verdict, and as errors of procedure, if any, could not reasonably have injured substantial rights of the plaintiff, the judgment is affirmed.
Taylor, C. J., and Shackleford, Cockrell and Ellis JJ., concur.